     Case 1:19-cr-00061-DAD-BAM Document 40 Filed 10/14/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   RAUL BENJAMIN GUTIERREZ

 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                    Case No. 1:19-cr-00061-DAD-BAM
12                        Plaintiff,               STIPULATION AND ORDER TO CONTINUE
                                                   SENTENCING HEARING
13    vs.
14    RAUL BENJAMIN GUTIERREZ,                     DATE: April 26, 2021
                                                   TIME: 10:00 a.m.
15                       Defendant.                JUDGE: Hon. Dale A. Drozd
16
17
18           IT IS HEREBY STIPULATED by and between the parties hereto, through their
19   respective counsel, that the sentencing hearing in the above-captioned matter now set for October
20   27, 2020, may be continued until April 26, 2021, at 10:00 a.m.
21           Both defense and the government are still obtaining information they believe will be
22   relevant to the Court’s sentencing determination. Accordingly, the continued sentencing date is
23   requested.
24           As Mr. Gutierrez has already entered a guilty plea, no exclusion of time is necessary
25   under the Speedy Trial Act pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and 3161(h)(7)(B)(i) and
26   (iv).
27   ///
28   ///
     Case 1:19-cr-00061-DAD-BAM Document 40 Filed 10/14/20 Page 2 of 2


 1                                                       Respectfully submitted,

 2                                                       McGREGOR SCOTT
                                                         United States Attorney
 3
 4   DATED: October 13, 2020                      By:    /s/ Thomas Newman
                                                         THOMAS NEWMAN
 5                                                       Assistant United States Attorney
                                                         Attorney for Plaintiff
 6
 7                                                       HEATHER E. WILLIAMS
                                                         Federal Defender
 8
 9   DATED: October 13, 2020                      By:    /s/ Charles J. Lee
                                                         CHARLES J. LEE
10                                                       Assistant Federal Defender
                                                         Attorneys for Defendant
11                                                       RAUL BENJAMIN GUTIERREZ

12
13
                                                  ORDER
14
15          IT IS SO ORDERED that the sentencing hearing in the above-entitled case shall be

16   continued to April 26, 2021, at 10:00 a.m.

17
     IT IS SO ORDERED.
18
        Dated:     October 13, 2020
19
                                                        UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28

      Gutierrez: Stipulation and [Proposed]        -2-
      Order to Continue Sentencing Hearing
